DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brotherton-Ratcliffe German Publication DE 202015102833 U1 in view of Wyrobek et al. US Patent 10,328,805.
Regarding claims 1 and 14, Brotherton-Ratcliffe discloses a system for charging an aircraft, the system comprising: one or more processors; and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the system to perform operations [par. 140, the charging station is controlled by a Raspberry Pi microcontroller programmed to automatically charge and communicate with drones], the operations comprising: 
obtaining data associated with a transportation itinerary of the aircraft [pars. 140 & 143-144; obtain a flight plan from a central control station or elsewhere and upload it into a drone, download a drone’s flight plan to check validity; also check scheduled arrival and departure time to/from a first station A and to/from a station B] and one or more energy parameters of the aircraft [par. 140, state of charge drone’s batteries], wherein the data associated with the transportation itinerary is indicative of at least an aircraft landing facility at which the aircraft is to be located [par. 140, docking station A or B];
determining, based at least in part on the data associated with the transportation itinerary and the one or more energy parameters of the aircraft, a robotic charging device for charging the aircraft while at the aircraft landing facility [pars. 117-118, 123, 140 & 146-147; if the drone is scheduled to land at the dock and requires charging, it is charged via the robotic charging device (automatic charging)]; and 
communicating one or more command instructions for the robotic charging device to charge the aircraft in accordance with one or more charging parameters [pars. 123, 140, 143 & 146-147; if the drone is scheduled to land at the dock and requires charging, it is charged via the robotic charging device after being identified, with some voltage/current; “prepare to receive drone with serial number XXX-XXX at time XX h XX min XX sec for landing in docking station X” (par. 143)], wherein the robotic charging device is configured to automatically connect with a charging area of the aircraft for charging a battery onboard the aircraft [par.117-118, 123-124, 146].
Brotherton-Ratcliffe does not explicitly disclose determining a robotic charging device from among a plurality of robotic charging devices.
Brotherton-Ratcliffe not explicitly disclose determining one or more charging parameters for the robotic charging device based at least in part on the data associated with the transportation itinerary.
However, Wyrobek discloses an aircraft charging system comprising determining a robotic charging device from among a plurality of robotic charging devices [col. 16, lines 64-68; col. 22, lines 14-24; col. 23, lines 20-31; col. 26, lines 27-36, a plurality of chargers (racks) are provided, and instructed to charge specific batteries based on the mission of the UAV for which the battery is assigned; since the batteries can be automatically moved into a plurality of charging racks, Examiner is interpreting the plurality of charging rack and automated/robotic movement system as a plurality of robotic charging devices].
Wyrobek further discloses determining one or more charging parameters for the robotic charging device based at least in part on the data associated with the transportation itinerary [col. 7, lines 24-30; col. 16, lines 45-67; col. 23, lines 20-31; col. 27, lines 39-67; batteries are selected and charging according to the energy requirements particular mission (itinerary) of the UAV, including the payload weight, route to destination, flight characteristics, weight of the UAV].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Brotherton-Ratcliffe to further include determining a robotic charging device from among a plurality of robotic charging devices for the purpose of automatically charging specific batterie to specific charging specifications according to a mission for the assigned UAV, as taught by Wyrobek (col. 16, lines 64-68; col. 22, lines 14-24; col. 23, lines 20-31; col. 26, lines 27-36).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Brotherton-Ratcliffe to further include determining one or more charging parameters for the robotic charging device based at least in part on the data associated with the transportation itinerary for the purpose of determining the energy requirement for a particular mission based on the weight of the payload and other flight characteristics, as taught by Wyrobek (col. 7, lines 24-30; col. 16, lines 45-67; col. 23, lines 20-31; col. 27, lines 39-67).
Regarding claims 2 and 15, Brotherton-Ratcliffe does not explicitly disclose wherein the data associated with the transportation itinerary of the aircraft describes at least one of: a number of passengers currently traveling in the aircraft; a number of passengers scheduled to travel in the aircraft; or a payload weight of the aircraft.
However, Wyrobek as applied in claim 1 disclose wherein the data associated with the transportation itinerary of the aircraft describes at least one of: a number of passengers currently traveling in the aircraft; a number of passengers scheduled to travel in the aircraft; or a payload weight of the aircraft [col. 7, lines 24-30; col. 16, lines 45-67; col. 23, lines 20-31; col. 27, lines 39-67; batteries are selected based on the energy requirements particular mission (itinerary) of the UAV, including the payload weight, route to destination, flight characteristics, weight of the UAV].
Regarding claims 3 and 16, Brotherton-Ratcliffe discloses wherein the data associated with the transportation itinerary of the aircraft describes at least one of: an origination location; the aircraft landing facility [par. 143, which docking bay a particular drone will be arriving at]; a time duration for the aircraft to be located at the aircraft landing facility; or a subsequent destination of the aircraft.
Regarding claims 4 and 17, Brotherton-Ratcliffe does not explicitly disclose wherein the data associated with the transportation itinerary of the aircraft comprises at least one of: a size of the aircraft; a weight of the aircraft; or an approach heading of the aircraft.
However, Wyrobek as applied in claim 1 discloses wherein the data associated with the transportation itinerary of the aircraft comprises at least one of: a size of the aircraft; a weight of the aircraft; or an approach heading of the aircraft [col. 7, lines 24-30; col. 16, lines 45-67; col. 23, lines 20-31; col. 27, lines 39-67; batteries are selected based on the energy requirements particular mission (itinerary) of the UAV, including the payload weight, route to destination, flight characteristics, weight of the UAV].
Regarding claims 5 and 18, Brotherton-Ratcliffe does not explicitly disclose wherein one or more charging parameters describes at least one of: a current charge state of the aircraft; a total amount of energy to be delivered to the aircraft; a target final charge state of the aircraft; a charging voltage; a charging duration; or a charging current for the aircraft.
However, Wyrobek as applied in claim 1 discloses wherein one or more charging parameters describes at least one of: a current charge state of the aircraft; a total amount of energy to be delivered to the aircraft; a target final charge state of the aircraft; a charging voltage; a charging duration; or a charging current for the aircraft [col. 23, line 41-col. 24, line 11; based on the UAV mission charging parameters can be selected such that selected batteries are charged to a certain level or can provide a certain amount of energy].
Regarding claims 6 and 19, Brotherton-Ratcliffe discloses wherein the one or more command instructions describes at least one of an identity of the aircraft or a location of the aircraft [pars. 123, 140, 143 & 146-147; “prepare to receive drone with serial number XXX-XXX at time XX h XX min XX sec for landing in docking station X” (par. 143)].
Regarding claims 7 and 20, Brotherton-Ratcliffe discloses wherein the operations further comprise automatically controlling the robotic charging device to operatively connect with the charging area of the aircraft [par.117-118, 123-124, 146].
Regarding claim 8, Brotherton-Ratcliffe discloses wherein automatically controlling the robotic charging device to operatively connect with the charging area of the aircraft comprises connecting the robotic charging device to a charging port of the aircraft [par.117-118, 123-124, 146].
Regarding claim 9, Brotherton-Ratcliffe discloses wherein automatically controlling the robotic charging device to operatively connect with the charging area of the aircraft comprises arranging a wireless charging area of the robotic charging device proximate a wireless charging area of the aircraft such that the robotic charging device can charge the battery onboard the aircraft via the wireless charging area of the aircraft [par. 147; the automatic charging system can hold the drone in place (proximate to the charger) using a vacuum or magnetic attraction and then uses wireless charging to charge the aircraft; the landing area can be moved to receive the drone (par. 172)].
Regarding claim 10, Brotherton-Ratcliffe discloses wherein the robotic charging device comprises a robotic arm having one end that is stationary with respect to a surface on which the aircraft is positioned [par. 146, robotic arm].
Regarding claim 12, Brotherton-Ratcliffe does not explicitly disclose wherein determining the one or more charging parameters for the robotic charging device based at least in part on the data associated with the transportation itinerary comprises determining a charge status comprising at least one of: an initial charge state of the battery onboard the aircraft; a charge energy delivered to the battery onboard the aircraft; or a final charge state of the battery onboard the aircraft.
However, Wyrobek as applied in claim 1 discloses wherein determining the one or more charging parameters for the robotic charging device based at least in part on the data associated with the transportation itinerary comprises determining a charge status comprising at least one of: an initial charge state of the battery onboard the aircraft; a charge energy delivered to the battery onboard the aircraft; or a final charge state of the battery onboard the aircraft [col. 23, line 41-col. 24, line 11; the final charge state of the battery aboard the aircraft (i.e. the state required before launch) is determined].
Regarding claim 13, Brotherton-Ratcliffe does not explicitly disclose wherein the operations further comprise analyzing a health state of the battery of the aircraft based on the charge status.
However, Wyrobek further discloses wherein the operations further comprise analyzing a health state of the battery of the aircraft based on the charge status [col. 21, lines 20-60; a health state, including the number of cycles the battery has passed through, its current capacity, the capacity degradation, useful remaining operating life and likelihood of failure are determined].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Brotherton-Ratcliffe to further include wherein the operations further comprise analyzing a health state of the battery of the aircraft based on the charge status for the purpose of determining the likelihood of failure for each battery, as taught by Wyrobek (col. 21, lines 20-60).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brotherton-Ratcliffe German Publication DE 202015102833 U1 in view of Wyrobek et al. US Patent 10,328,805.
Regarding claim 20, Wyrobek discloses a method for charging an aircraft, the method comprising: 
determining an initial charge state of a battery of the aircraft [col. 21, lines 8-60; the charge state of the batteries is monitored, the sensors can be a part of the batteries themselves]; 
charging the battery [fig. 3C, step 335]
determining a charge energy delivered to the battery of the aircraft [col. 23, line 41-col. 24, line 11; col. 28, line 42-54; batteries are charged to a specific level, energy amount; col. 21, lines 8-60; the charge state of the batteries is monitored]; 
determining a final charge state of the battery of the aircraft [col. 21, lines 8-60; the charge state of the batteries is monitored]; and 
analyzing a health state of the battery of the aircraft by comparing the charge energy delivered to the battery of the aircraft with a difference between the final charge state and the initial charge state of the battery of the aircraft [col. 21, lines 20-60; a health state is monitored by determining the “reduction in the energy storage capacity of the battery as compared to an ideal or a previously measured energy storage capacity”, thus by determining a difference between an initial (previously measured) capacity and a later capacity, or determining a difference between the capacity at the beginning of a charging cycle and the capacity at the end of the charging cycle].
Wyrobek does not explicitly disclose charging the battery onboard the aircraft.
However, Brotherton-Ratcliffe discloses charging the battery onboard the aircraft [par.117-118, 123-124, 146].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Wyrobek to further include charging the battery onboard the aircraft for the purpose of charging non-removable batteries, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brotherton-Ratcliffe German Publication DE 202015102833 U1 in view of Wyrobek et al. US Patent 10,328,805, and further in view of Gillet US PGPUB 20190369641.

Regarding claim 11, Brotherton-Ratcliffe does not explicitly disclose wherein the robotic charging device comprises at least one of wheels or tracks configured to transport the robotic charging device on a surface on which the aircraft is positioned.
However, Gillett discloses an aircraft charging system wherein the robotic charging device comprises at least one of wheels or tracks configured to transport the robotic charging device on a surface on which the aircraft is positioned [fig. 17a; a drone device lands on landing platform 402 of a robot 101 which charges the drone’s battery 1811; pars. 41, 46, 56 & 75-76].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Brotherton-Ratcliffe to further include wherein the robotic charging device comprises at least one of wheels or tracks configured to transport the robotic charging device on a surface on which the aircraft is positioned for the purpose of allowing the cooperating of mobile robots and drones to perform tasks while allowing for the charging of the drone, as taught by Gillett (abs.; pars. 41, 46, 56 & 75-76). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859